35 So. 3d 872 (2010)
ATTORNEYS' TITLE INSURANCE FUND, INC., Petitioner,
v.
M.I. INDUSTRIES USA, INC., et al., Respondents.
No. SC09-938.
Supreme Court of Florida.
April 22, 2010.
Arthur J. England, Jr. of Greenberg Traurig, P.A., Miami, FL, Robert A. Cohen, *873 and Aaron C. Wong of Cohen Fox, P.A., Miami, FL, for Petitioner.
PER CURIAM.
We initially accepted jurisdiction to review the decision of the Fourth District Court of Appeal in M.I. Industries USA Inc. v. Attorneys' Title Insurance Fund, Inc., 6 So. 3d 627 (Fla. 4th DCA 2009). In its decision the district court certified the following question to be of great public importance:
INCIDENT TO AN ACTION AT LAW, MAY A TRIAL COURT ISSUE AN INJUNCTION TO FREEZE ASSETS OF A DEFENDANT, WHERE THE PLAINTIFF HAS DEMONSTRATED: (1) THE DEFENDANT WILL TRANSFER, DISSIPATE, OR HIDE HIS/HER ASSETS SO AS TO RENDER A TRIAL JUDGMENT UNENFORCEABLE; (2) A CLEAR LEGAL RIGHT TO THE RELIEF REQUESTED; (3) A SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS; AND (4) A TEMPORARY INJUNCTION WILL SERVE THE PUBLIC INTEREST?
Id. at 629. After further consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.